                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA


MCDONNEL GROUP, LLC                                 CIVIL ACTION


VERSUS                                              NO. 18-1380
                                                    c/w 19-2227; 19-2230;
                                                    19-10462


STARR SURPLUS LINES                                 SECTION: “H”(2)
INSURANCE COMPANY, ET AL.                           (Applies to 18-1380)


                        ORDER AND REASONS
     Before the Court are Defendants’ First Motion for Summary Judgment
(Doc. 110), Motion to Strike Exhibits attached to Intervenor Plaintiff Jung,
LLC’s Opposition to Defendants’ First Motion for Summary Judgment (Doc.
115), and Second Motion for Summary Judgment (Doc. 114). Also before the
Court is Intervenor Plaintiff Jung, LLC’s Appeal of the Magistrate Judge’s
April 17, 2019 Order and Reasons denying Jung, LLC’s Motion for Leave to
Amend its Complaint of Intervention (Doc. 179).
     For the following reasons, Defendants’ First Motion for Summary
Judgment (Doc. 110) is DENIED, its Motion to Strike (Doc. 115) is DENIED,
and its Second Motion for Summary Judgment (Doc. 114) is GRANTED. In
addition, Jung’s Appeal of the Magistrate Judge’s April 17, 2019 Order and
Reasons is GRANTED.


                             BACKGROUND
     This lawsuit arises out of the renovation of the Jung Hotel and
Residences in New Orleans. In late 2014, The Jung, L.L.C. (“Jung”) hired

                                     1
McDonnel Group, L.L.C. (“McDonnel”) to be the general contractor on the
renovation. In early 2015, McDonnel purchased builder’s risk insurance
policies (the “Policies”) from Defendants Starr Surplus Lines Insurance
Company (“Starr”) and Lexington Insurance Company (“Lexington”). 1 Under
the Policies, each Defendant insured 50% of the renovation project. 2
         The trouble began when water damaged the hotel on several occasions
in 2017. The “water intrusion” events, as the parties refer to them, delayed the
renovation. As the delays piled up, so did delay-related costs, which prompted
McDonnel to file insurance claims for damages that it alleges were covered
under the Policies. When Defendants allegedly failed to timely and properly
adjust McDonnel’s claims, McDonnel filed suit. 3 McDonnel seeks declaratory
relief and damages for Defendants’ alleged breach of contract and bad faith
claim adjustment.
         On October 23, 2018, Jung moved for leave to intervene in this action. 4
The Magistrate Judge granted Jung’s request on November 7, 2018. 5 In its
Complaint of Intervention, Jung alleges that it suffered damages as a result of
Defendants’ bad faith insurance practices. 6




1   Builder’s risk insurance is a type of property insurance that generally insures owners,
    contractors, and/or subcontractors against accidental losses that arise during constructions
    projects. Michael A. Stover, A Guide to Builder’s Risk Insurance, 53 TORT TRIAL & INS.
    PRAC. L.J. 819–20 (2018).
2   It is undisputed that the terms and conditions of the two policies are identical. Therefore,
    the Court will not distinguish between the two.
3   McDonnel’s Complaint was filed on February 2, 2018. Doc. 1. An Amended Complaint was
    filed on February 26, 2018. Doc. 5. Finally, McDonnel filed a Second Amended Complaint
    on April 4, 2018. Doc. 15.
4   See Doc. 36.
5   Doc. 50.
6   The precise nature of Jung’s claims are disputed by the parties. For background purposes,
    it is sufficient to note that Jung seeks reimbursement for more than $12 million in delay-
    related costs it suffered during the renovation project.

                                                2
       On February 11, 2019, Defendants filed their First Motion for Summary
Judgment. 7 Defendants argue in this Motion that they are entitled to summary
judgment on Jung’s claims because Jung’s claims depend on it being insured
under Defendants’ Policies with McDonnel, yet Jung is neither a named
insured nor an additional insured under the Policies. Jung opposes the
Motion. 8 Defendants responded to Jung’s Opposition with a Motion to Strike
two exhibits attached to the Opposition. 9 Jung also opposes the Motion to
Strike. 10
       On February 20, 2019, Defendants filed their Second Motion for
Summary Judgment against Jung. 11 In it, they argue that even if Jung were
insured under the Policies, Jung’s claims must fail because the damages Jung
seeks are not covered under and specifically excluded by the Policies. 12 Jung
opposes the Motion. 13
       Since Defendants’ Motions for Summary Judgment were filed, two sets
of developments have transpired that have a bearing on the Motions. The ones
affecting the First Motion for Summary Judgment resulted from Motions to
Dismiss filed by Defendants against other since-Consolidated Plaintiffs in this
case. The developments affecting the Second Motion for Summary Judgment
occurred as a result of the briefing for that Motion.


7  Doc. 110.
8  Doc. 114.
9 See Doc. 115.
10 Doc. 122.
11 Doc. 114.
12 The difference between a claim being “not covered” under a policy and being “excluded”

   under a policy is more than semantics. The Policies define what is “covered” in the
   “Coverage” section and what is “excluded” in the “Exclusions” section. Doc. 114-2 at 22–33.
   Defendants first argue that the types of damages sought by Jung do not fall within the
   policy’s coverage. Even if they did, Jung further argues that the damages fall within the
   policy’s exclusions. Thus, it is not redundant for Defendants to argue that Jung’s claims
   are both not covered and excluded under the policies.
13 Doc. 123.



                                              3
       The first set of developments began on March 8, 2019, when Mechanical
Construction Company, L.L.C. n/k/a Bernhard MCC, L.L.C. (“BMCC”), a
subcontractor of McDonnel’s on the Jung Hotel project, filed its own suit
against Defendants. 14 Another subcontractor, All Star Electric, Inc. (“ASE”),
followed shortly thereafter with the same type of claims in a separate suit. 15
Both suits generally seek the same type of relief McDonnel seeks: damages
based on Defendants’ alleged breach of the Policies and bad faith insurance
practice. On March 18, 2019, this Court consolidated all three cases. 16
       On April 9, 2019, Defendants filed Motions to Dismiss Consolidated
Plaintiffs BMCC and ASE. 17 Just as Defendants’ argue with regard to Jung in
their First Motion for Summary Judgment, Defendants argued in these
Motions that neither BMCC nor ASE is an additional insured under the
Policies. On May 31, 2019, this Court denied the Motions, holding in relevant
part that the Policies were ambiguous as to whether the subcontractors were
additional insureds, and that “[a]s such, it would be inappropriate to dismiss
the Subcontractors’ claims at this time.” 18
       The developments bearing on the Second Motion for Summary Judgment
began when Jung filed its Opposition on March 4, 2019. 19 Defendants had
previously argued that Jung’s claims must fail because the types of damages it
sought—mostly delay-related damages—were not covered under the Policies.
Thus, even if Jung were insured by the Policies, Defendants argued that the
damages it sought were not covered by the Policies, and therefore Defendants
were entitled to summary judgment against Jung.


14 See Case No. 19-2227.
15 See Case No. 19-2230.
16 Doc. 139.
17 Docs. 161, 162.
18 Doc. 198.
19 Doc. 123.



                                        4
      In response, Jung clarified its claims. 20 It was not merely seeking
damages based on Defendants’ alleged failure to adjust a claim made by Jung
as an additional insured under the Policies. Additionally, it seeks damages
allegedly caused by Defendants’ failure to adjust McDonnel’s claims.
      In a Reply brief on March 12, 2019, Defendants argued that Jung had
failed to plead its since-clarified claim and that Jung could not raise “new
claims” in opposition to its Second Motion for Summary Judgment. 21 Jung
countered this argument in three ways. First, on March 27, 2019, it filed a
Motion for Leave to File a First Supplemental and Amending Complaint of
Intervention. 22 Second, it filed a Sur-Reply regarding the Second Motion for
Summary Judgment. 23 Third, after the Magistrate Judge denied Jung’s Motion
for Leave to amend its Complaint of Intervention, Jung filed a suit of its own. 24
Jung’s Complaint in that separate suit mirrors its proposed First
Supplemental and Amending Complaint of Intervention. 25 Because that suit
was related to this Consolidated Action, the Court consolidated the cases on
May 22, 2019. 26
      Having laid out the complicated procedural background of this
Consolidated Action, the Court will now turn to the Motions pending before it.
The Court will first address Defendants’ Motions for Summary Judgment and
their Motion to Strike before turning to Jung’s Appeal of the Magistrate
Judge’s Order and Reasons denying Jung leave to amend its Complaint of
Intervention.


20 See Doc. 123.
21 See Doc. 134 at 3.
22 Doc. 148.
23 Doc. 154.
24 See Case No. 19-10462. This case has since been stayed.
25 Compare Doc. 148-2 (First Supplemental and Amending Complaint of Intervention) with

   Doc. 1 in Case No. 19-10462.
26 See Doc. 189.



                                          5
                                LEGAL STANDARD
     I.   Motions for Summary Judgment
          “The court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” 27 “As to materiality . . . [o]nly disputes over
facts that might affect the outcome of the suit under the governing law will
properly preclude the entry of summary judgment.” 28 Nevertheless, a dispute
about a material fact is “genuine” such that summary judgment is
inappropriate “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” 29
          In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor. 30 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 31 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 32
          “In response to a properly supported motion for summary judgment, the
nonmovant must identify specific evidence in the record and articulate the
manner in which that evidence supports that party’s claim, and such evidence
must be sufficient to sustain a finding in favor of the nonmovant on all issues


27 FED. R. CIV. P. 56.
28 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
29 Id. at 248.
30 Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).
31 Engstrom v. First Nat’l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir. 1995).
32 Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).



                                             6
as to which the nonmovant would bear the burden of proof at trial.” 33 The Court
does “not . . . in the absence of any proof, assume that the nonmoving party
could or would prove the necessary facts.” 34 Additionally, “[t]he mere argued
existence of a factual dispute will not defeat an otherwise properly supported
motion.” 35


 II.   Motion to Strike
       Under Federal Rule 56(c)(2), “[a] party may object that the material cited
to support or dispute a fact cannot be presented in a form that would be
admissible in evidence.” Nevertheless, “[a]t the summary judgment stage,
materials cited to support or dispute a fact need only be capable of being
‘presented in a form that would be admissible in evidence.’” 36 “This flexibility
allows the court to consider the evidence that would likely be admitted at
trial—as summary judgment is trying to determine if the evidence admitted at
trial would allow a jury to find in favor of the nonmovant—without imposing
on parties the time and expense it takes to authenticate everything in the
record.” 37


III.   Appeal from Magistrate Judge’s Order and Reasons
       A district judge may refer any non-dispositive pretrial matter to a United
States Magistrate Judge. 38 District judges must consider timely objections to



33 Johnson v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th Cir.
   2004) (internal citations omitted).
34 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 393–94 (5th Cir. 2000) (quoting Little v. Liquid

   Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
35 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).
36 LSR Consulting, LLC v. Wells Fargo Bank, N.A., 835 F.3d 530, 534 (5th Cir. 2016)

   (emphasis in original) (quoting FED. R. CIV. P. 56(c)(2)).
37 Maurer v. Indep. Town, 870 F.3d 380, 384 (5th Cir. 2017) (citing FED. R. CIV. P. 56(c)(1)(A)).
38 28 U.S.C. § 636(b)(1)(A). See Castillo v. Frank, 70 F.3d 382, 385 (5th Cir. 1995).



                                               7
rulings by magistrates on such matters, and they must “modify or set aside
any part of the order that is clearly erroneous or contrary to law.” 39 “A finding
is clearly erroneous only if it is implausible in the light of the record considered
as a whole.” 40 More specifically, “[a]n order is clearly erroneous if the court ‘is
left with the definite and firm conviction that a mistake has been
committed.’” 41 “The district court [is not permitted to] undertake a de novo
review of the magistrate’s disposition.” 42


                                 LAW AND ANALYSIS
          Because this is a diversity action, Louisiana law applies. 43


     I.   First Motion for Summary Judgment
          Defendants argue in this Motion that they are entitled to summary
judgment because Jung is neither a named insured nor an additional insured
under the Policies, and Jung’s claims depend on it being one of the two. This
Court has already ruled that the Policies are ambiguous as to whether
subcontractors like Consolidated Plaintiffs BMCC and ASE are additional
insureds under the Policies. 44 For the same reasons, the Policies are equally


39 See FED. R. CIV. P. 72(a).
40 Moore v. Ford Motor Co., 755 F.3d 802, 808 n.11 (5th Cir. 2014) (quoting St. Aubin v.
   Quarterman, 470 F.3d 1096, 1101 (5th Cir. 2006)).
41 Alphonse v. Arch Bay Holdings, L.L.C., 618 F. App’x 765, 768 (5th Cir. 2015) (quoting

   Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985)).
42 Cordova v. Crowley Marine Servs., Inc., No. 02-2880, 2003 WL 21804986, at *1 (E.D. La.

   Aug. 4, 2003) (Duval, J.) (citing Merritt v. Int’l Bhd. of Boilermakers, 649 F.2d 1013, 1017
   (5th Cir. 1981) (“Pretrial orders of a magistrate under s (sic) 636(b)(1)(A) are reviewable
   under the ‘clearly erroneous and contrary to law’ standard; they are not subject to a de novo
   determination as are a magistrate’s proposed findings and recommendations under s (sic)
   636(b)(1)(B).”).
43 Texas Indus., Inc. v. Factory Mut. Ins. Co., 486 F.3d 844, 846 (5th Cir. 2007) (“In diversity

   cases . . . federal courts look to the substantive law of the forum state.”) (citing Erie R.R.
   Co. v. Tompkins, 304 U.S. 64, 78 (1938)).
44 Doc. 198 at 5–8.



                                               8
ambiguous as to whether Jung is an additional insured. 45 Therefore, the Court
is bound by Louisiana law to consider “course of conduct” evidence to determine
the meaning of the Policies. 46
      “Generally, when a contract is determined to be ambiguous, an issue of
material fact exists, and the matter is not ripe for summary judgment.” 47
Defendants here did not submit any course of conduct evidence to support their
Motion because they argued that the Policies were unambiguous and thus such
evidence was both unnecessary and inappropriate. Because this Court finds
that such evidence is necessary to interpret the Policies, Defendants have
failed to carry their burden to show that they are entitled to summary
judgment on this ground.


II.   Motion to Strike
      Defendants seek to strike from the record two exhibits (the “Exhibits”)
to Jung’s Opposition to Defendants’ First Motion for Summary Judgment. The
first, marked by Jung as Exhibit L, is the transcript of the deposition of
Grayson Bultman, McDonnel’s senior project manager on the Jung Hotel
renovation. 48 The second, marked as Exhibit M, is a declaration by Joseph A
Jaeger, Jr., Jung’s manager. 49
      Because this Court is denying Defendants’ First Motion for Summary
Judgment on grounds wholly unrelated to the Exhibits, the Court need not
strike them from the record. Accordingly, the Court need not address




45 See id.
46 See id. at 7; LA. CIV. CODE art. 2053.
47 Total Minatome Corp. v. Union Texas Prod. Corp., 766 So. 2d 685, 690 (La. App. 2 Cir.

   2000) (citing Lankford v. Koch Gateway Pipeline Co., 713 So. 2d 464 (La. 1998)).
48 See Doc. 113-15 (Bultman deposition transcript).
49 See Doc. 113-16 (Jaeger declaration).



                                           9
Defendants’ arguments that certain statements in the Exhibits would not be
admissible at trial.


III.   Second Motion for Summary Judgment
       The Policies insure “against all risks of direct physical loss of or damage
to property” involved in the Jung Hotel renovation. 50 Of particular note here,
the Policies insure “direct physical loss or damage to the interior of an insured
building or structure or other insured property within an insured building or
structure cased by or resulting from ‘Water Damage.’” 51 Additionally, the
Policies specifically exclude from coverage the following types of damage:
       Consequential loss, damage, or expense of any kind or description
       including but not limited to loss of market or delay, liquidated
       damages, performance penalties, penalties for non-completion,
       delay in completion . . . however, the foregoing shall not exclude
       Delay in Completion Coverage when it is specifically made a part
       of [these Policies] by endorsement to [these Policies] and as limited
       by that endorsement. 52
In its Complaint of Intervention, Jung seeks, in pertinent part, the following
types of damages:
       (a) Completion penalties pertaining to capital loan contributions;
       (b) Damages for delay in completion of the Apartment renovations;
       (c) Damages for delay in completion of the Hotel renovations;
       (d) Damages for the inability to host events while the Project was
           delayed;
       (e) Damages relating to hotel operations;
       (f) Damages relating to expenses and losses associated with
           project financing;



50 Doc. 114-2 at 22.
51 Id. at 26.
52 Id. at 29.



                                        10
          (g) Damages relating to ownership labor and overhead coverages;
              and
          (h) Attorney fees 53
Defendants argue that the damages Jung seeks cannot be characterized as
direct physical loss or damage to property. As such, Defendants argue that
these damages are not covered by the Policies. Defendants further argue that
the damages clearly fall within the consequential losses excluded by the
Policies.
          In response, Jung fails to cite to any evidence to rebut Defendants’
contention that the Policies both do not cover and actually exclude the types of
damages Jung specifies in its Complaint of Intervention. In fact, Jung fails to
even address these arguments by Defendants.
          Instead, Jung responds that Defendants’ Motion is premature and seeks
denial of the Motion pursuant to Rule 56(d). The Rule requires a nonmovant to
show “by affidavit or declaration that, for specified reasons, it cannot present
facts essential to justify its opposition.” 54 The sought-after deposition
testimony referenced by Jung’s counsel in a declaration may help shed light on
Jung’s since-clarified claim based on Defendants’ alleged failure to properly
adjust McDonnel’s insurance claims. It would not, however, rebut Defendants’
arguments regarding the types of damages covered and excluded by the
Policies. Accordingly, Jung has not pointed to sufficiently specific reasons to
justify Rule 56(d) relief from Defendants’ Second Motion for Summary
Judgment.
          Defendants carried their initial burden to show that there is no genuine
issue of material fact regarding whether the specific consequential damages



53   Doc. 51 at 5–6.
54   FED. R. CIV. P. 56(d).

                                         11
Jung seeks as an additional insured are either covered by or excluded by the
Policies. In response, Jung failed to produce evidence or designate specific facts
showing the existence of a genuine issue for trial on this particular claim.
Accordingly, Defendants are entitled to summary judgment on Jung’s claim
that Defendants owe it delay-related damages under the Policies. 55
       To be clear, the granting of this Motion does not dispose of all of Jung’s
claims in this suit. As an initial matter, this ruling shall not be interpreted as
holding that Jung is not an additional insured under the Policies. That remains
a disputed issue of fact. As an additional matter, the granting of Defendants’
Second Motion for Summary Judgment is limited to the relief Defendants
sought. That is, this Court is awarding Defendants summary judgment on
Jung’s claim for delay-related damages as an additional insured under the
Policies. This Court does not hold, however, that Defendants are entitled to
summary judgment on Jung’s claims for delay-related damages based on
Defendants’ alleged failure to properly adjust McDonnel’s insurance claims. As
explained further below, that claim remains.


IV.    Appeal from the Magistrate Judge’s Order and Reasons
       The Magistrate Judge denied Jung’s Motion for Leave to File a First
Supplemental and Amending Complaint of Intervention on the ground that
Jung had failed to show “good cause” for attempting to amend its pleading after
this Court’s deadline to amend pleadings had passed. 56 Jung argues that this
Court should set aside the Magistrate Judge’s ruling because he relied on
“clearly erroneous” findings to support his Order and Reasons.



55 To be clear, this ruling shall not be interpreted as holding that Jung is not an additional
   insured under the Policies. That remains a disputed issue of fact.
56 See Doc. 169.



                                             12
          a. Rule 16(b) “good cause”
      Rule 16 directs courts to issue scheduling orders “as soon as practicable”
in civil cases. 57 The Rule further provides that once a scheduling order has
been issued, it “may be modified only for good cause and with the judge’s
consent.” 58 The Fifth Circuit has held that “[t]he good cause standard requires
the party seeking relief to show that the deadlines cannot reasonably be met
despite the diligence of the party needing the extension.” 59
      Here, the Court issued its initial scheduling order on May 22, 2019.
Pursuant to that order, the parties had until June 22, 2018 to amend their
pleadings. At the time the scheduling order was issued, Jung was not even a
party to this suit. It was not until October 23, 2018, that Jung moved for leave
to intervene in this matter. And it was not until November 7, 2018 that the
Magistrate Judge allowed Jung to intervene in this matter. Thus, Jung did not
become a party to this litigation until more than four months after the deadline
to amend pleadings had passed.
      The Fifth Circuit has instructed courts to consider four factors when
determining whether a party has shown “good cause” to amend its pleadings
after a court’s deadline to amend pleadings has passed. 60 The factors include:
“(1) the explanation for the failure to timely move for leave to amend; (2) the
importance of the amendment; (3) potential prejudice in allowing the
amendment; and (4) the availability of a continuance to cure such prejudice.” 61



57 FED. R. CIV. P. 16(b)(2).
58 FED. R. CIV. P. 16(b)(4).
59 Sw. Bell Tel. Co. v. City of El Paso, 346 F.3d 541, 546 (5th Cir. 2003) (quoting S & W

   Enters., LLC v. Southtrust Bank of Ala., NA, 315 F.3d 533, 535 (5th Cir. 2003) (internal
   quotations and citation omitted)).
60 Sw. Bell Tel. Co., 346 F.3d at 546.
61 Id. (quoting S & W Enters., LLC v, 315 F.3d at 536).



                                            13
Jung argues that the Magistrate relied on clearly erroneous findings in
analyzing these factors. The Court will consider each allegedly erroneous
finding within the context of each factor.


                  i. Jung’s explanation for failing to timely seek leave to
                      amend its Complaint of Intervention
       Jung pointed out in its Reply brief in support of its Motion for Leave to
amend that it would have been impossible for Jung to comply with the Court’s
initial deadline to amend pleadings because of when Jung became a party in
this suit. 62 The Magistrate Judge, however, failed to note this fact when
analyzing Jung’s explanation for its failure to comply with the scheduling
order. 63 In this regard, a mistake was committed.
       Jung further argues that the Magistrate Judge clearly erred by referring
to Jung’s proposed amended complaint as containing “new claims.” 64 This
Court agrees.
       Jung has maintained throughout this litigation that its original
Complaint of Intervention alleged a claim that Defendants violated Louisiana
law and caused it delay-related damages by failing to timely adjust McDonnel’s
insurance claims in good faith. The Complaint of Intervention, in relevant part,
alleges that Defendants breached “their contractual obligations to provide
insurance coverage and/or payment for all such losses suffered by McDonnel
and other insureds under the Policy . . . .” 65 Jung further alleges that “[t]his
total failure to compensate the Insureds within the time specified under
Louisiana law” should result in Defendants being “liable for additional


62 See Doc. 167 at 2.
63 See Doc. 169 at 4–5.
64 Id. at 5.
65 Doc. 51 at 4, ¶6.



                                       14
damages, consequential and/or special damages, penalties, costs, and
attorneys’ fees under Louisiana Revised Statutes §§ 22:1892 and 22:1973.” 66
       This Court is mindful of Rule 8’s directive to construe pleadings “so as to
do justice.” 67 Even though the gravamen of Jung’s Complaint of Intervention
sounds in a claim related to Jung’s direct damages, the Complaint of
Intervention—particularly construed in light of McDonnel’s Second Amended
Complaint—alleged sufficient facts to put Defendants on notice of a claim by
Jung based on Defendants’ alleged bad faith adjustment of McDonnel’s claims.
       The Magistrate Judge held that he was “unpersuaded” that “Jung lacked
sufficient evidentiary and legal support for the new claims it now seeks to
assert to include them in its original complaint of intervention at the time it
was filed.” 68 This Court finds that Jung is not, in fact, asserting new claims.
Taken together with the fact that it would have been impossible for Jung to
comply with the Court’s original deadline to amend pleadings, this factor
should have weighed in favor of a finding of good cause.


                  ii. The importance of Jung’s proposed amendment
       Analyzing this factor, the Magistrate Judge came to the following
conclusion:
       As to importance, granting leave to amend to add the bad faith
       claims against defendants would be important to Jung because it
       would grant this party another potential ground for recovery. On
       the other hand, Jung bases its proposed claims on the premise that
       it is an additional insured under the Policies, and if Jung is found
       to not be an additional insured in the pending motions for
       summary judgment, the proposed amendment will be



66 Id. at 8, ¶21.
67 FED. R. CIV. P. 8(e).
68 Doc. 169 at 5.



                                        15
         unimportant. This factor is neutral in terms of allowing Jung to
         amend. 69
Although the Magistrate Judge had no way of knowing this at the time he ruled
on Jung’s Motion, this Court rules today that Defendants have not carried their
burden to warrant summary judgment on whether Jung is an additional
insured under the Policies. Nevertheless, this Court also has found that the
clarified claims in Jung’s proposed amended pleading would not constitute
“another potential ground for recovery” because Jung sufficiently alleged the
claim at issue in its original Complaint of Intervention.
         To the extent that Jung’s First Supplemental and Amending Complaint
helps clarify Jung’s position in this litigation, it likely will result in more
targeted discovery. Because Defendants are now more clearly informed of
Jung’s precise claims in this case, they can now prepare more informed
defenses. Taken together, these factors show that the amendment is
important, and this factor also weighs in favor of a finding of good cause.


                  iii. The potential prejudice in allowing the amendment
         The Magistrate Judge reasoned that “the potential prejudice to Insurers
in allowing this untimely amendment is substantial and strongly militates
against a finding of Rule 16(b) good cause.” 70 To support this finding, he wrote:
         Allowing Jung to amend its complaint of intervention to add its
         proposed claims against Insurers would require additional
         discovery by defendants and preparation of defenses for claims
         different than the ones they anticipated when Jung filed its
         original complaint of intervention. Moreover, Insurers have spent
         substantial time and effort on their pending motions for summary
         judgment in this matter. Finally, allowing Jung to amend would



69   Doc. 169 at 5–6.
70   Doc. 169 at 7.

                                        16
          undermine the bases of the pending motions for summary
          judgment. 71
          It is unclear to this Court that additional discovery will be necessary in
light of Jung’s amended pleading. Defendants argue that “[i]t is obvious that
Defendants would be required to propound additional written discovery and
reopen certain depositions based on a newly asserted ground of recovery.” 72
Neither Defendants nor the Magistrate Judge, however, specify what
additional discovery will be necessary. Jung’s clarified claims mirror
McDonnel’s main claim in that they rely on Defendants’ alleged failure to
adjust McDonnel’s insurance claims as the cause of Jung’s damages. Further,
Defendants have long been on notice of the delay-related damages Jung seeks,
which were apparent in Jung’s original Complaint of Intervention. Finally, and
perhaps most importantly, this Court’s late September 2019 discovery deadline
had been set nearly two weeks before the Magistrate Judge ruled on Jung’s
Motion for Leave to amend its Complaint of Intervention. Even if allowing the
amendment would have resulted in “additional” discovery, Defendants would
not have been seriously prejudiced because—even now, several months after
Jung’s Motion was filed—the parties still have several months to conduct
discovery.
          Furthermore, allowing the amended pleading does not undermine
Defendants’ pending Motions for Summary Judgment. This Court is denying
Defendants’ First Motion for Summary Judgment on grounds unrelated to
Jung’s proposed amended pleading. As for the Second Motion for Summary
Judgment, this Court is granting it. To the extent Jung sought delay-related
damages pursuant to the Policies, that claim is now dismissed. To the extent



71   Id.
72   Doc. 188 at 6.

                                          17
Jung sought the same or similar damages on other grounds, Defendants have
not moved for summary judgment on those claims.
       In the Fifth Circuit, “a pending motion for summary judgment does not
in itself extinguish a plaintiff’s right to amend a complaint.” 73 At least one
other court in this Circuit has granted a plaintiff leave to amend where the
defendant had filed a motion for summary judgment six months before the
plaintiff moved for leave to amend. 74 Here, Defendants’ Motions for Summary
Judgment were filed only about three months after Jung intervened in this
suit, and Jung moved to amend its Complaint of Intervention less than two
months after Defendants’ filed their Motions. Most importantly, allowing Jung
leave to amend does not in any way affect this Court’s decisions on Defendants’
Motions for Summary Judgment.
       For the foregoing reasons, this Court finds that Defendants will not be
seriously prejudiced by allowing Jung leave to amend its Complaint of
Intervention.


                 iv. The availability of a continuance to cure such
                      prejudice
       The Magistrate Judge ruled that this factor “militates against allowing
Jung to amend” because “the passage of time has complicated and made more
difficult” Defendants’ ability to address Jung’s claims in its proposed amended
pleading. 75 This Court has already found that Jung pleaded sufficient
allegations to put Defendants on notice of its now-clarified claims. This Court



73 Little v. Liquid Air Corp., 952 F.2d 841, 846 n.2 (5th Cir. 1992) (emphasis in original) (citing
   Zaidi v. Ehrlich, 732 F.2d 1218 (5th Cir. 1984)), on reh’g en banc, 37 F.3d 1069 (5th Cir.
   1994).
74 See Christopher v. Mobil Oil Corp., 149 F.R.D. 539, 543–46 (E.D. Tex. 1993).
75 Doc. 169 at 7.



                                               18
has further found that Defendants will not be seriously prejudiced—if
prejudiced at all—by allowing Jung leave to amend. Accordingly, this factor
does not weigh against granting leave to amend.
       For all of the foregoing reasons, Jung has shown good cause for failing to
timely amend its Complaint of Intervention. 76


          b. Rule 15(a) leave
       Once a party establishes good cause for a post-deadline pleading
amendment, the court must freely grant leave to amend pursuant to Federal
Rule 15(a) absent a substantial reason to deny the request. 77 The Supreme
Court has held that Rule 15’s mandate to “freely give” leave to amend
pleadings “is to be heeded” absent factors such as “undue delay, bad faith or
dilatory motive on the part of the movant, repeated failure to cure deficiencies
by amendments previously allowed, undue prejudice to the opposing party by
virtue of allowance of the amendment, [or] futility of amendment.” 78 The Fifth
Circuit has held that “[t]he touchstone for denial of leave to amend under Rule
15(a) is prejudice.” 79
       Because the Magistrate Judge held that Jung failed to show good cause
pursuant to Rule 16(b), he did not reach the issue of whether leave should be
granted pursuant to Rule 15(a). This Court has already found that Defendants
will not be seriously prejudiced if Jung is granted leave to amend its Complaint




76 To the extent the Magistrate Judge found differently, his ruling was clearly erroneous.
77 See Sw. Bell Tel. Co., 346 F.3d at 546; FED. R. CIV. P. 15(a); Jones v. Robinson Prop. Grp.,
   L.P., 427 F.3d 987, 994 (5th Cir. 2005).
78 Foman v. Davis, 371 U.S. 178, 182 (1962). See FED. R. CIV. P. 15(a)(2) (“The court should

   freely give leave when justice so requires.”); Rosenzweig v. Azurix Corp., 332 F.3d 854, 864
   (5th Cir. 2003) (noting that leave should be freely given absent factors identified by the
   Supreme Court as reasons to deny leave).
79 Dueling v. Devon Energy Corp., 623 F. App’x 127, 130 (5th Cir. 2015).



                                             19
of Intervention. Additionally, Defendants have not shown that any other
substantial reason exists to deny Jung leave to amend its pleading.
      “Delay is undue and prejudicial if it hinders the opposing party’s ability
to respond to the proposed amendment or to prepare for trial.” 80 Defendants
were put on notice of Jung’s since-clarified claim when Jung filed its original
Complaint of Intervention in November 2018. The parties have more than
three months to complete discovery in this matter. Trial is not set to begin until
nearly six months from now. Jung did not unduly delay in seeking to amend
its Complaint of Intervention until several months after it intervened in this
matter.
      The Fifth Circuit has distinguished between amendments that “merely
propos[e] alternative legal theories for recovery on the same underlying facts”
as set forth in an original complaint and amendments that “would
fundamentally alter the nature of the case.” 81 “Amendments that fall into the
former category generally should be permitted, as they advance Rule 15(a)’s
policy of promoting litigation on the merits rather than on procedural
technicalities. Amendments that fall into the latter category, however, may be
denied if the circumstances warrant.” 82
      Here, Jung’s proposed amended pleading clearly falls into the former
category. Nothing about Jung’s First Supplemental and Amending Complaint
of Intervention will “fundamentally” alter the nature of this suit. Jung’s
proposed amendment simply clarifies its claims. Accordingly, Jung should be
granted leave to file its proposed amended pleading.




80 Id.
81 Mayeaux v. Louisiana Health Serv. & Indem. Co., 376 F.3d 420, 427 (5th Cir. 2004).
82 Id.



                                           20
                               CONCLUSION
      For the following reasons, Defendants’ First Motion for Summary
Judgment is DENIED, its Motion to Strike is DENIED, and its Second Motion
for Summary Judgment is GRANTED. To the extent Jung seeks to recover
delay-related damages under the Policies, those claims are DISMISSED
WITH PREJUDICE.
      It is further ordered that Jung’s Appeal of the Magistrate Judge’s April
17, 2019 Order and Reasons is GRANTED. Accordingly, the Magistrate
Judge’s Order is REVERSED, and Jung’s Motion for Leave to File a First
Supplemental and Amending Complaint of Intervention is GRANTED. As
such, Jung’s proposed First Supplemental and Amending Complaint of
Intervention (Doc. 148-2) shall be accepted into the record.


                      New Orleans, Louisiana this 14th day of June, 2019.




                                    ____________________________________
                                    JANE TRICHE MILAZZO
                                    UNITED STATES DISTRICT JUDGE




                                      21
